United States Court of Appeals
                     For the First Circuit

No. 07-1824

                       JOHN D. CERQUEIRA,

                      Plaintiff, Appellee,

                               v.

                    AMERICAN AIRLINES, INC.,

                      Defendant, Appellant.


                          ERRATA SHEET

     The opinion of this Court issued on January 10, 2008 is
amended as follows:

     On page 17, line 3, replace "and" with ", which included the
Captain's information from"

     On page 17, line 14, add as the last sentence of the
paragraph, "It is the decision not to rebook that morning which
is at issue."

     On page 28, line 11, add "by the Captain" after "refuse
transport"

     On page 28, line 14, replace "decisionmakers" with "Captain"

     On page 29, line 1, replace "decisionmakers" with "Captain"

     On page 29, line 9, replace "other decisionmaker" with "the
SOC manager, whose prompt decision not to rebook was based on the
Captain's decision"

     On page 36, line 3, replace "about the situation" with
"provided by the Captain"

     On page 36, line 5, after "Boston." insert the following:

          The § 1981 claim against the SOC manager's
          decision was derivative of the § 1981 claim
          against the Captain's decision. There is no
          evidence that the SOC manager's decision was based
          on race discrimination.

     On page 36, line 5, replace "is no evidence" with "is also
no evidence"

     On page 36, line 8, insert "within minutes" after "decided"

     On page 36, line 8, replace "to deny rebooking." with "to
deny rebooking or that the SOC manager's following the Captain's
decision was motivated by race."

     On page 36, line 8, at the conclusion of the sentence that
now ends "to deny rebooking or that the SOC manager's following
the Captain's decision was motivated by race." insert the
following footnote:

               This case does not concern a situation where
          a SOC manager's decision to deny rebooking was not
          made based on the Captain's safety concerns and
          not made in short proximity to the Captain's
          decision not to allow plaintiff to fly.

     On page 36, line 9, replace "indication" with "evidence"

     On page 36, line 11, add as the last sentence of the
paragraph, "As a result, the § 1981 claim against the SOC manager
fails, and § 1981 imposed no further duties on him."

     On page 37, line 10, replace "an air carrier" with "the
Captain"

     On page 37, line 14, insert "Captain's" before "decision"

     On page 38, line 8, immediately after the words "providing
information" insert the following footnote:

               The court also erroneously instructed that
          the mere providing of information constitutes
          discrimination if the person providing information
          was motivated by his or her perception of the
          plaintiff's race or ethnicity. The court
          erroneously instructed that if "one of the reasons
          that was actuating, driving, informing people,"
          but "not the only reason," was "that person's
          perception of [plaintiff's] race or ethnicity,"
          then this was a "forbidden reason." (Emphasis
          added.)

                              -2-
     On page 38, line 9, replace "decisionmakers" with "Captain"

     On page 38, line 9, through page 38, line 22, delete the
following text:

          (We discuss this error further.) The instructions
          also erroneously appeared to equate acting based
          on any perceptions of a person's race or ethnic
          heritage with illegal discrimination. Race or
          ethnic origin of a passenger may, depending on
          context, be relevant information in the total mix
          of information raising concerns that transport of
          a passenger "might be" inimical to safety. The
          court also erroneously instructed that the mere
          providing of information constitutes
          discrimination if the person providing information
          was motivated by his or her perception of the
          plaintiff's race or ethnicity. The court
          erroneously instructed that if "one of the reasons
          that was actuating, driving, informing people,"
          but "not the only reason," was "that person's
          perception of [plaintiff's] race or ethnicity,"
          then this was a "forbidden reason." (Emphasis
          added.)

     On page 39, line 1, replace "We return to the" with "The"

     On page 39, line 1, through page 39, line 2, delete the
following text: "problem with the instructions. Not only is that
type of "

     On page 39, line 2, replace "instruction flatly" with
"instruction is flatly"

     On page 39, line 3, replace "with § 44902(b), it" with "with
the leeway for the Captain's decision under § 44902(b), and it"

     On page 39, line 13, insert "for the Captain's decision"
after "air carrier"

     On page 39, line 13, insert "not on the issue of the
Captain's bias, but" after "based"

     On page 40, line 3, replace "facts here." with "facts here
as to the Captain's decision."




                              -3-